NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                                   _____________

                                       No. 11-2628
                                      _____________

                             UNITED STATES OF AMERICA

                                             v.

                                     NEVIN SHAPIRO,
                                         Appellant
                                      _____________

                        Appeal from the United States District Court
                                 for the District of New Jersey
                           (D.C. Criminal No. 2-10-cr-00471-001)
                        District Judge: Honorable Susan D. Wigenton
                                        _____________

                         Submitted Under Third Circuit LAR 34.1(a)
                                    November 16, 2012

              Before: RENDELL, FUENTES and CHAGARES, Circuit Judges

                            (Opinion Filed: November 30, 2012)
                                      _____________

                                OPINION OF THE COURT
                                    _____________

RENDELL, Circuit Judge.

          Defendant Nevin Shapiro appeals the District Court’s judgment of sentence

contending that it was substantively unreasonable. For the following reasons, we will

affirm.
                                             I.

       We write principally for the benefit of the parties and therefore recount only the

facts essential to our review.

       Shapiro executed a Ponzi-type scheme between 2005 and 2009, in which he raised

over $930,000,000 from investors throughout the United States. As a result, over 60

investors lost more than $82,000,000 in investments. Shapiro, a compulsive gambler,

spent lavishly during this time and racked up more than $9,000,000 in gambling debts.

To fund life as a high-roller, Shapiro stole more than $35,000,000 from the investments

he solicited.

       On July 14, 2010, Shapiro was indicted on two counts of money laundering, two

counts of wire fraud, one count of securities fraud, and one count of conspiracy to

commit securities and wire fraud. Pursuant to a plea agreement, on September 15, 2010,

Shapiro pleaded guilty to one count of money laundering in violation of 18 U.S.C. §

1957 and one count of securities fraud in violation of 15 U.S.C. §§ 78j(b) and 78ff(a).

        At sentencing on June 7, 2011, the parties and the District Court calculated an

offense level of 35 and a criminal history category of I under the United States

Sentencing Guidelines with a recommended sentence of 168 to 210 months’

imprisonment. After hearing arguments from the parties and analyzing the case in light of

the factors described in 18 U.S.C. § 3553(a), the District Court decided to vary upward to

an offense level of 37 and the corresponding Guidelines range of 210 to 262 months,




                                             2
which it believed more accurately reflected the seriousness of Shapiro’s crimes. The

District Court imposed a sentence of 240 months’ imprisonment. This appeal followed. 1

                                             II.

       If the District Court’s sentence is procedurally sound, this Court will affirm it

unless no reasonable sentencing court would have imposed the same sentence on that

particular defendant for the reasons the District Court provided. United States v. Tomko,

562 F.3d 558, 568 (3d Cir. 2009) (en banc). “[W]e will uphold an above-the-guidelines

sentence so long as it is reasonable and the district court’s statement of reasons supports

it.” United States v. Colon, 474 F.3d 95, 99 (3d Cir. 2007).

       Here, the District Court adequately explained why it chose to vary upward,

emphasizing Shapiro’s leadership role in the scheme, the duration of the scheme, the

magnitude of the loss, the number of victims, and Shapiro’s continued willingness to

blame others and soil their reputations. Given all of this, the sentence was substantively

reasonable. 2

                                             III.

       Accordingly, we will affirm the judgment of the District Court.




1
 The District Court had jurisdiction pursuant to 18 U.S.C. § 3231. We have jurisdiction
pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a).
2
 Furthermore, as the District Court made Shapiro aware during the sentencing hearing, it
was under no obligation to follow the sentence recommendation in the plea agreement.
Shapiro’s request to vacate his plea is wholly unsupported.
                                              3